Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein at least one of the microscope modules is configured to form a clock with a different frequency from the received clock signal and using this formed clock as a local module clock.
In regard to Claim 9:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the clock modulation circuit modulates a clock signal by virtue of - the clock modulation circuit modulating a distance between rising clock pulse edges while leaving a distance between falling clock pulse edges constant; or - the clock modulation circuit modulating a distance between falling clock pulse edges while leaving a distance between rising clock pulse edges constant.
In regard to Claim 11:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein at least a first and a second microscope module of the plurality of microscope modules are connected in series such that the central clock generator transmits the clock signal to the first microscope module and the latter passes the clock signal to the second microscope module, as a result of which the first and second microscope modules re- ceive the clock signal with a time offset; at least 
In regard to Claim 12:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the clock modulation circuit is configured to modulate a clock signal in order to encode an additional information item; the microscope modules are configured to read the additional information item encoded into the clock signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liedtke et al. (US 2020/0201010); Figure 2
Yabugaki et al. (US 2019/0137746); Figure 8
Arai et al. (US 5,452,436); Figure 1A
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W POOS/Primary Examiner, Art Unit 2896